                  Case 2:20-cv-01549-TSZ Document 9 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    FREDERICK LEGARE RIDLEY,

 9                                   Plaintiff,             Case No. C20-1549 TSZ

10           v.
                                                            ORDER DISMISSING CIVIL RIGHTS
11    JASON PINA, et al.                                    ACTION

12                                   Defendants.

13

14          The Court, having reviewed Plaintiff’s complaint, Plaintiff’s supplemental complaint, the

15   Report and Recommendation of the Honorable Michelle L. Peterson, United States Magistrate

16   Judge, to which no objections were filed, and the remaining record, hereby finds and ORDERS

17   as follows:

18          (1)      The Report and Recommendation is approved and adopted.

19          (2)      Plaintiff’s complaints (dkt. ## 3, 6) and this action are DISMISSED without

20   prejudice, under 28 U.S.C. § 1915(e)(2)(B), for failure to state a viable claim for relief under 42

21   U.S.C. § 1983. The Clerk shall count this dismissal as a strike under 28 U.S.C. § 1915(g).

22   //

23   //
     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
                  Case 2:20-cv-01549-TSZ Document 9 Filed 03/02/21 Page 2 of 2




 1          (3)      The Clerk is directed to send copies of this Order to Plaintiff and to Judge

 2   Peterson.

 3          DATED this 2nd day of March, 2021.

 4

 5
                                                       A
                                                   THOMAS S. ZILLY
 6                                                 United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 2
